Citation Nr: 1812466	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from May 1957 to April 1959.  This appeal comes before the Board of Veterans' Appeals (Board) from a June 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri.  The claim is currently under the jurisdiction of the RO in Detroit, Michigan.

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's low back disorder is etiologically related to his active service. 


CONCLUSION OF LAW


The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for a low back disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Law and Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

The Board acknowledges that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC).  Due to the loss of these records, VA's duty to explain its findings and conclusion is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA not only has a heightened obligation to explain its findings and conclusions, but a heightened duty to consider the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. at 367; Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).

The Veteran asserted that he developed a low back disorder secondary to an in-service injury.  He reported that he injured his back when he fell while working as a tank driver during service.  He testified that he was standing on a platform of a tank loading powder bags and shell casings, when he fell three feet and injured his backbone.  The next morning he had a back examination and then went back to duty.  He testified that he felt the pain immediately after the injury and that the pain progressively worsened over the years.  The wife recalled the initial injury while the Veteran was stationed in Germany.  She stated that the Veteran treated his back with ice and heat during service.  

In February 2016, the Veteran submitted a private medical opinion from L. D., M.D.  Dr. D. noted the Veteran's in-service fall and stated that the Veteran was never relieved of the pain from the initial injury.  Dr. D. gave the following opinion: 

I feel that his pain is totally related to the accident he had years ago.  Having had an x-ray recently it showed a compression deformity in the L4 which was [consistent] with an old injury.

The Veteran was afforded a VA examination in May 2016.  The diagnosis was degenerative arthritis of the thoracolumbar spine and sacroiliac joints.  The examiner reviewed the lay statements of record concerning the in-service injury and intermittent pain since service.  The Veteran reported that the low back pain became progressively more severe and gradually more constant as he aged.  X-rays of the thoracolumbar spine showed multilevel degenerative changes, osteopenia, and a mild anterior wedge compression fracture at L4.  The examiner provided a medical opinion against the Veteran's claim.  The examiner opined that regardless of whether the in-service injuries occurred, the Veteran's low back disorder was most consistent with age-related degenerative changes. 

The Veteran also submitted a July 2016 private medical opinion from R.W., D.C.  Dr. W. gave the following opinion: 

It is my opinion that the lower back condition [the Veteran] suffers from is the result of an injury he sustained while stationed in Germany from 1957 to 1959 in the service of the United States of America.  [The Veteran] states that he stepped backward off a platform 3 feet above the ground while holding a heavy piece of artillery and landed on his back, still holding the artillery shell.  [The Veteran] also states that he felt immediate lower back pain, which he has suffered since.  Recent X-ray images of the lumbar spine show a compression deformity of L4 consistent with an older injury.  

As noted above, the Veteran's service treatment records are not available.  However, the statements of the Veteran and his wife regarding the in-service injury and resulting low back pain since service are competent evidence as to factual matters of which they have first-hand knowledge and the presence of observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay witness testimony is competent evidence as to matters actually observed and within the realm of one's personal knowledge).  Moreover, the Veteran's DD-214 showed his military occupational specialty involved field artillery.  As the Veteran's description of the above-referenced in-service injury is consistent with his circumstances of service in field artillery, the Board finds that there is competent, credible evidence of an in-service event or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). 

The Board notes that under the provisions of 38 U.S.C.A. § 5107 (b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  When considering the lay statements regarding the etiology of the Veteran's current low back disorder and the medical evidence of record, the Board finds that the evidence is in equipoise.  There is competent and credible evidence that the Veteran injured his low back during active duty service and experienced low back symptoms since the injury.  Moreover, the medical evidence of record contains two private medical opinions linking his low back disorder to his in-service injury.  The opinions were based on x-ray findings showing a compression fracture in the L4 which was consistent with an old injury.  The Board affords significant probative value to the medical opinions provided by Dr. D. and Dr. W. as they take into consideration the Veteran's statements regarding the in-service injury, the Veteran's clinical history, and also provided rationale in support of the opinions.  However, the Board assigns little probative value to the May 2016 VA medical opinion, as the examiner failed to explain why the Veteran's low back disorder was more likely related to age than his in-service low back injury.  Thus, in giving the Veteran the benefit of the doubt, service connection for a low back disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disorder is granted.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


